Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 2, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

  161464                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  KARRIE M. DENEAU, Next Friend of                                                                      Elizabeth M. Welch,
  BRIAN E. DENEAU, a Minor,                                                                                           Justices
             Plaintiff-Appellee,
  v                                                                 SC: 161464
                                                                    COA: 351562
                                                                    Lenawee CC: 18-006066-NI
  LISA RENEE HAAG and MARK E. HAAG,
            Defendants-Appellants,
  and
  KEITH D. HARPER and DEAN
  TRANSPORTATION, INC.,
            Defendants-Appellees.

  ______________________________________/

          On order of the Court, the application for leave to appeal the March 11, 2020 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should now be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 2, 2021
           a0222
                                                                               Clerk